Title: From Thomas Jefferson to James Madison, 9 May 1801
From: Jefferson, Thomas
To: Madison, James


               
                  Sir
                  Washington May 9. 1801.
               
               A person of the name of Thompson, of Amherst county in Virginia has asked my interference for the recovery of his son John Thompson understood to be impressed on board the Squirrel a British vessel of war. the inclosed letter gave him the first information he has recieved from him for some time past, for so long a time indeed that he had apprehended he was dead. he thinks the letter not written by his son, but by some mess mate who had got ashore. but I was not certain whether this was not said as an excuse to cover the illiterate composition of the letter. the father is known to me to be a native of Virginia, having been a fellow collegian of mine and the name subscribed to the letter, it’s address, and it’s contents, prove so as not to be doubted, that he in whose name it is written is not an imposter as nothing more than his identity & citizenship can be justly requisite to obtain his liberation. I will pray you to take such measures as may be efficacious for his recovery and restoration to his family. accept my cordial & respectful salutations.
               
                  
                     Th: Jefferson
                  
               
            